  Case 19-00200-mdc         Doc 9-3 Filed 12/02/19 Entered 12/02/19 20:08:24            Desc
                             Certificate of Service Page 1 of 2



                IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________
                                           :
In re:                                     : Chapter 7
                                           :
JAMES FITZGERALD BOWYER,                   : Case No. 19-13113(MDC)
                                           :
                        Debtor.            :
__________________________________________:
                                           :
THE KIM LAW FIRM LLC and                   :
RICHARD KIM,                               : Adv. No. 19-00200(MDC)
                                           :
                        Plaintiffs,        :
                                           :
            v.                             :
                                           :
JAMES FITZGERALD BOWYER,                   :
                                           :
                        Defendant.         :
__________________________________________:

                                 CERTIFICATE OF SERVICE

       I, Ryan Boland, Esquire, certify that a true and correct copy of this document was caused

to be electronically filed this 2nd day of December 2019 with the Court’s CM/ECF system,

sending notification to all counsel of record.



                                   Thomas D. Kenny, Esquire
                                    Eileen T. Burns, Esquire
                                    Kenney, Burns & McGill
                           1500 John F. Kennedy Boulevard, Suite 520
                                    Philadelphia, PA 19102
                                 Counsel for Chapter 7 Debtor

                                    Lynne E. Feldman, Esquire
                                 221 North Cedar Crest Boulevard
                                      Allentown, PA 18104
                                       Chapter 7 Trustee

                                  -continued on following page-


                                                 1
 Case 19-00200-mdc        Doc 9-3 Filed 12/02/19 Entered 12/02/19 20:08:24        Desc
                           Certificate of Service Page 2 of 2



                                  United States Trustee
                                Office of the U.S. Trustee
                                   200 Chestnut Street
                                        Suite 502
                                 Philadelphia, PA 19106




                                                Respectfully submitted,

                                                OFFIT KURMAN, P.A.

                                            By: /s/Ryan N. Boland
                                                RYAN N. BOLAND, ESQUIRE
                                                Pa. ID No. 202977
                                                1801 Market Street, Suite 2300
                                                Philadelphia, PA 19103
                                                Telephone: (267) 338-1312
                                                E-mail: rboland@offitkurman.com

Dated: December 2, 2019




                                            2
